DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita et al. Japanese Publication JP2015136263A.
Regarding claims 1 and 7, Yamashita discloses a power supply system that is mountable on a vehicle [fig. 1; par. 10], the power supply system comprising: 
a lithium-ion storage battery connected to an electrical load via a first path and a second path [fig. 1; storage device 3, which may be a lithium-ion battery, is connected via path 7 or path 9 (via 16 and 15) to electric load 5 (par. 29)]; 

a first switch provided on the first path [fig. 1, switch 12]; 
an electrical resistance element provided on the second path [fig. 1, resistor 16]; and 
a controller configured to control on/off of the power generator and perform on/off control of the first switch [fig. 2, controller 30; par. 40], 
wherein, according to a voltage increase request from the electrical load [pars. 22 & 40; for example, when the A/C is operated], the controller is configured to turn of the first switch such that a power supply to the lithium-ion storage battery through the first path from the power generator is cut [pars. 52 & 56-58; the cut-off relay is opened during a high voltage state (i.e. when the load is turned on shortly after starting the vehicle) the relay 12 cuts off the first path by opening], and 
28527463wherein the controller is configured to switch the power generator to a power generation mode in which an input voltage of the electrical load increases such that a power generated by the power generator is supplied to the lithium-ion storage battery through the second path [pars. 52, 56-58, 69 & 84; fig. 4; the power is generated by the alternator and charges the storage device 3 through the second path during the high voltage state where the load increases]. 
Regarding claim 7, the method steps disclosed therein are deemed as being inherent in the assembly and operation of the prior art, since the prior art of record herein is construed as teaching or suggesting all of the elements as recited in the method claim, as pointed out in regards to claim 1. The claim is accordingly rejected.
Regarding claim 2, Yamashita discloses wherein the controller comprises a determination unit configured to determine presence or absence of the voltage increase request [pars. 40-41; the controller determines when the load increases or another device requests power]; and 
wherein, when the determination unit has determined that the voltage increase request is present, the controller is configured to turn off the first switch, and then switch the power generator to a power generation mode [pars. 40-41, 52 & 56-58; when a load request is present after starting the vehicle, the controller opens the relay 12].  
Regarding claim 6, Yamashita discloses wherein the electrical resistance element is formed by an electrical resistance element with a fixed resistance value, a harness resistance of the second path, or a current sensor [fig. 1; pars. 39 & 81, resistor 16].  
Regarding claim 8, Yamashita discloses further comprising: 
a lead-acid storage battery which is connected to an electrical load [fig. 1, battery 2; pars. 5, 8 & 31], the lead-acid storage battery having different charge and discharge characteristics from the lithium-ion 28527465storage battery [inherent] and the lead-acid storage battery connected to the electrical load in parallel with the lithium-ion storage battery [fig. 1]; and 
the second switch is provided on the second path and is configured to be controlled by the controller [fig. 1, switch 15 is on the second path and controller by controller 30; pars. 40-41], wherein a resistance value of the electrical resistance element greater than a harness resistance of the first path [pars. 39, 81 & 91; an actual resistor is used, which would be more resistive then a simple conductor].
Regarding claim 3, Yamashita discloses wherein the first switch is formed by at least one of two relays [fig. 1, relay 12 of relays 12, 13 and 15].  
Regarding claim 4, Yamashita discloses wherein one end of the second switch is directly or indirectly connected between the two relays [fig. 1, relay 15 is at least indirectly connected between the relays 12 and 13].
Regarding claim 5, Yamashita discloses wherein one end of the second switch is connected between one of the two relays of the first switch and the lithium- ion storage battery  [fig. 1, relay 15 is at least indirectly connected between the relay 13 and storage device 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859